DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 15 November 2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 November 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2019/0137815).
Regarding independent claim 1, Kim teaches a display apparatus comprising a first pixel (Fig. 1B, Element PX1), a second pixel (Fig. 1B, Element PX2), and a third pixel (Fig. 1B, Element PX3) each configured to emit different colors (¶ [0123]); an organic light-emitting diode (Fig. 2B, Element OLED) on a substrate (Fig. 2B, Element SUB1-1) and including a pixel electrode (Fig. 2B, Element ED1), an intermediate layer (Fig. 2B, Element EL), and an opposite electrode (Fig. 2B, Element ED2); a black matrix (Fig. 2B, Element BM) on the organic light-emitting diode (OLED); a column spacer (Fig. 2B, Element WA-1) on the same layer (Fig. 2B, Element CC-1) as the black matrix (BM) and spaced apart from the black matrix (BM) by a first distance in a plan view; and a first quantum conversion layer (Fig. 2B, Element CP-1) on the substrate (SUB1-1) to correspond to an emission area of the first pixel and including first quantum dots (¶ [0123]).
Regarding claim 3, Kim teaches the black matrix and the column spacer include a same material (¶s [0117], [0134]).
Regarding claim 4, Kim teaches a thin-film encapsulation layer (Fig. 2B, Element WX) covering the organic light-emitting diode (OLED), wherein the black matrix (BM) and the column spacer (WA-1) are on the thin-film encapsulation layer (WX).
Regarding claim 5, Kim teaches the column spacer (WA-1) having a first thickness from the thin-film encapsulation layer (WX), and the black matrix (BM) having a second thickness from the thin-film encapsulation layer (WX), the second thickness being smaller than the first thickness (Fig. 2B).
Regarding claim 6, Kim teaches a pixel definition layer (Fig. 2B, Element PDL) on the pixel electrode (ED1) and including a first opening exposing at least a portion of the pixel electrode (ED1), wherein the black matrix (BM) at least partially overlaps the pixel definition layer (PDL).
Regarding claim 10, Kim teaches the organic light-emitting diode (OLED) configured to emit blue light (¶ [0088]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0137815).
Regarding claim 2, Kim teaches the limitations of independent claim 1 discussed earlier but fails to exemplify the first distance being 1 micrometer or more.
It would have been an obvious choice of design to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the display apparatus of Kim with the column spacer being spaced from the black matrix by a first distance of 1 micrometer or more, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routing experimentation (MPEP § 2144.05(II)(A)).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0137815) in view of Lee (US 2018/0100956).
Regarding claim 7, Kim teaches the limitations of independent claim 1 discussed earlier.  Kim also teaches a second quantum conversion layer (Fig. 3A, Element CV2) on the substrate (SUB1-1) to correspond to an emission area of the second pixel (PX2) and including second quantum dots (¶ [0124]); and a transmission layer (Fig. 3A, Element OL) on the substrate (SUB1-1) to correspond to an emission area of the third pixel (PX3) and including scattering particles (¶ [0130]).
Kim fails to exemplify an average size of the first quantum dots being greater than an average size of the second quantum dots.
Lee teaches a display apparatus comprising a first quantum conversion layer (Fig. 16, Element 231) including first quantum dots (Fig. 16, Element 11) and a second quantum conversion layer (Fig. 16, Element 232) including second quantum dots (Fig. 16, Element 12), wherein an average size of the first quantum dots is greater than an average size of the second quantum dots (¶ [0098]).  Lee discloses the quantum dots being provided for emitting first and second colors.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the conversion layers of Kim with the quantum dots taught by Lee for emitting different colors.
Regarding claim 8, Kim teaches a first color filter (Fig. 3A, Element 100) overlapping the first quantum conversion layer (Fig. 3A, Element CV1); a second color filter (Fig. 3A, Element 200) overlapping the second quantum conversion layer (Fig. 3A, Element CV2) and having a different color than the first color filter (¶ [0123]); and a third color filter (Fig. 3A, Element 300) overlapping the transmission layer (OL) and having a different color than the first color filter and the second color filter (¶ [0123]).
Regarding claim 9, Kim teaches an upper substrate (Fig. 2B, Element SUB2-1) arranged on the first color filter (100), the second color filter (200), and the third color filter (300).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oh (US 2022/0085334) teaches a display device with optical path change layer having first and second pattern portions.  Moon (US 2020/0295310) teaches a display device with light-blocking pattern shield.  Kim (US 2020/0258946) teaches an organic light emitting display with multiple sub-inorganic layers.  Jung (US 2020/0217998) teaches an optical filter for a display device.  Kim (US 2020/0161579) teaches a display device with a filling pattern layer.  Lee (US 2020/0136074) teaches an optical modifier for a display device.  Kim (US 2020/0119237) teaches a display device with partition walls between wavelength conversion parts.  Lee (US 2020/0110303) teaches a display panel with partition wall overlapping light blocking area.  Kim (US 2019/0212610) teaches a display device with light diffusion unit between color conversion units.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        12 December 2022